Title: From John Adams to Daniel Hitchcock, 3 August 1776
From: Adams, John
To: Hitchcock, Daniel


     
      Sir
      Philadelphia August. 3. 1776
     
     Your obliging Favour of the 22, Ultimo came duely to Hand, and I thank you for it. A free Correspondence between the Members of Congress and the Officers of the Army, will probably be attended with Advantages to the public by improving both the Councils and Arms of America.
     The Burthen of contracting for Cloaths, Arms, and Accoutrements, for the Regiments ought not to lie upon the Collonells. A Paymaster for each Regiment has been ordered by Congress, and if this Officer is not enough, if a Representation, was made of it, another would be appointed. But I suppose a Paymaster would answer all the Purposes, if not be so good as to point out to me, what other Regulation is needfull.
     There is Some Ground for your Observation, that Officers are advanced faster to Posts of Honour, to the Southward than Northward. But I cannot think that the Instance you have mentioned, is a Proof of it, or that in that Case the Promotions were exceptionable. You Say that every one, who was Collonell there last year, has been this year made a General. This in two illustrious Instances, Henry and Gadsden did not hold, But in the other Cases it was not Wrong. Mercer, Lewis, More, and How, were not only Men of Fortune, and Figure, in their Countries, and in civil Imployments, but they were all, veteran Soldiers, and had been Collonells, in a former War. It is true, their Provincial Legislatures had made them only Collonells last year, and the Reason was because they only raised Regiments, not Brigades. But as soon as those Colonies came to raise Brigades, it was but reasonable, these Officers should be appointed Brigadeers. These Officers stood in the Light of Thomas, Fry, Whitcomb, Putnam, &c. &c. with this difference, that the Gentlemen themselves were Superiour in Point of Property and Education. Besides, it has been our constant Endeavour, that each State should have, a reasonable Number of General Officers in Proportion to the Number of Troops they raise. It should be considered that We have constituents to Satisfy as well as the Army, and Colonies to rank, as well as Collonells, and Generals. Massachusetts has most Cause of Complaint upon this Head. That there have not been many Promotions of Collonells to the Northward, is true. But how can it be avoided. If I were left to myself, to my Judgment and Inclination, I should not hesitate a Moment. But, We must not deviate from the Line of succession. If We do, We are threatened with Disgusts and Resignations. And how can We follow the Line? Wooster, Heath and Spencer, ought to be made Major Generals in my Opinion. But Is this the Opinion of the Army?
     Reed, Nixon, Prescott and others, the oldest Collonells, and veteran soldiers and undoubtedly the bravest of brave Officers. But, there is not one Gentleman in this Congress, I believe who knows the Face of any one of them except the last—or that ever received a Letter from any one of them. What are their Educations, their Abilities, their Knowledge of the World, their sentiments? Have they that Authority and Command, which a General Officer ought to have, and which is so essential to the Discipline of an Army, upon which according to the K. of Prussia the intire Prosperity of every State depends.
     My own opinion is, that it is Safest to promote these Officers in Succession, but I fear it will never be done. It never will unless the General recommends it, and I dont believe he will do it. Besides the Colonies want and will have their shares of Generals, except the Massachusetts.
     Such is the Nature of Mankind in Society, especially in Armies, that I believe it is best to pursue the Line of succession in Promotions excepting extraordinary Cases of Merit and Demerit. But if it would not occasion Confusion, I think a General Officer ought to be a Man of Letters, Taste and sense, and therefore Parsons, Varnum, Hitchcock, and others of the like Character would certainly have my Vote. But then you know that old Officers, would tare up the Ground, if such youths, and inexperienced People, as they would express themselves were put over their Heads.
     I have written with great Freedom, in Confidence that no ill use will be made of it. I wish your sentiments upon these subjects with the Same Candor.
     The Affair of the Bounty, has given me Uneasiness enough to no Purpose. I see We shall never get a regular, permanent Army, but must go on patching up an Army every 3 Months, with fresh Militia, at double the Expence. Reason and Experience are Sometimes lost upon the Wisest and the best of Men who have been accustomed to be governed by Caprice.
    